Name: Commission Regulation (EU) 2016/1977 of 11 November 2016 imposing a provisional anti-dumping duty on imports of certain seamless pipes and tubes of iron (other than cast iron) or steel (other than stainless steel), of circular cross-section, of an external diameter exceeding 406,4 mm, originating in the People's Republic of China
 Type: Regulation
 Subject Matter: technology and technical regulations;  competition;  iron, steel and other metal industries;  international trade;  Asia and Oceania;  mechanical engineering;  trade
 Date Published: nan

 12.11.2016 EN Official Journal of the European Union L 305/1 COMMISSION REGULATION (EU) 2016/1977 of 11 November 2016 imposing a provisional anti-dumping duty on imports of certain seamless pipes and tubes of iron (other than cast iron) or steel (other than stainless steel), of circular cross-section, of an external diameter exceeding 406,4 mm, originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), and in particular Article 7 thereof, After consulting the Member States, Whereas: 1. PROCEDURE 1.1. Initiation (1) On 13 February 2016, the European Commission (the Commission) initiated an anti-dumping investigation with regard to imports into the Union of certain seamless pipes and tubes of iron (other than cast iron) or steel (other than stainless steel), of circular cross-section, of an external diameter exceeding 406,4 mm originating in the People's Republic of China (the country concerned) on the basis of Article 5 of Council Regulation (EC) No 1225/2009 (2). It published a Notice of Initiation in the Official Journal of the European Union (3) (the Notice of Initiation). (2) The Commission initiated the investigation following a complaint lodged on 4 January 2016 by the Defence Committee of the seamless steel tubes industry of the European Union (the complainants). The complainants represent more than 25 % of the total Union production of seamless pipes and tubes of iron (other than cast iron) or steel (other than stainless steel), of circular cross section, of an external diameter exceeding 406,4 mm. The complaint contained evidence of dumping and of resulting material injury that was sufficient to justify the initiation of the investigation. 1.2. Interested parties (3) In the Notice of Initiation, the Commission invited interested parties to contact it in order to participate in the investigation. In addition, the Commission specifically informed the complainants, other known Union producers, the known exporting producers and the People's Republic of China authorities, known importers, suppliers and users, traders, as well as associations known to be concerned about the initiation of the investigation and invited them to participate. (4) Interested parties had an opportunity to comment on the initiation of the investigation and to request a hearing with the Commission and/or the Hearing Officer in trade proceedings. (5) In the Notice of Initiation, the Commission informed interested parties that it envisaged Japan, Russia, South Korea and the USA as possible third market economy countries (analogue countries) within the meaning of Article 2(7)(a) of the basic Regulation. The Commission contacted producers of these countries and also producers in Canada, India, Mexico and Venezuela and invited them to participate. 1.3. Sampling (6) In the Notice of Initiation, the Commission stated that it might apply sampling in accordance with Article 17 of the basic Regulation. 1.3.1. Sampling of Union producers (7) In the Notice of Initiation of the investigation, the Commission stated that it had provisionally selected a sample of Union producers on the basis of the production of the product concerned. This provisional sample consisted of four Union producers. They accounted for 51 % of the total production of the Union industry. The Commission invited interested parties to comment on the provisional sample but no comments were received. (8) The investigation has revealed that the economic situation and the structure of the largest sampled company may not be representative of the Union industry. It has a different business model, because it relies for more than 60 % of its sales on the oil and gas business, and because it produces many more tailor-made and high-end products. Furthermore, as explained in recitals 107 to 108, its profitability has deteriorated consistently over the entire period considered, which is another important difference from the other Union producers. Hence, the Commission will investigate further whether the company is representative for the state of the Union industry. If appropriate, the Commission will consider further steps including a weighing of the relevant companies. (9) At provisional stage, the Commission has decided to keep this company in the sample, but it will revisit the question in the light of the comments it will receive from interested parties. 1.3.2. Sampling of importers (10) To decide whether sampling is necessary and, if so, to select a sample, the Commission asked unrelated importers to provide the information specified in the Notice of Initiation. (11) Five unrelated importers provided the requested information and agreed to be included in the sample. In accordance with Article 17(1) of the basic Regulation, the Commission selected a sample of three importers on the basis of the largest volume of imports into the Union. In accordance with Article 17(2) of the basic Regulation, all known importers concerned were consulted on the selection of the sample. No comments were made. 1.3.3. Sampling of exporting producers in the People's Republic of China (12) To decide whether sampling was necessary and, if so, to select a sample, the Commission asked all exporting producers in the People's Republic of China to provide the information specified in the Notice of Initiation. In addition, the Commission asked the Mission of the People's Republic of China to the European Union to identify and/or contact other exporting producers, if any, that could be interested in participating in the investigation. (13) Twelve exporting producers in the country concerned provided the requested information and agreed to be included in the sample. In accordance with Article 17(1) of the basic Regulation, the Commission selected a sample of four on the basis of the largest representative volume of exports to the Union which could reasonably be investigated within the time available. In accordance with Article 17(2) of the basic Regulation, all known exporting producers concerned, and the authorities of the country concerned, were consulted on the selection of the sample. No comments were received from interested parties in this respect. 1.4. Individual examination (14) Six exporting producers in the People's Republic of China requested individual examination under Article 17(3) of the basic Regulation. Three of them are included in the sample and hence examined individually. The examination of the remaining three requests during the provisional stage of the investigation would have been unduly burdensome due to the tight deadlines of the investigation, limited resources, and current workload of the Commission services. The Commission will decide whether to grant any individual examination requests, following the provisional stage of the investigation. 1.5. Market economy treatment claim forms (15) For the purposes of Article 2(7)(b) of the basic Regulation, the Commission sent MET claim forms to all the cooperating exporting producers in the People's Republic of China selected to be in the sample, to the known associations of exporting producers, and to the authorities of the People's Republic of China. No MET claim forms were submitted by any of the exporting producers. 1.6. Questionnaire replies and verification visits (16) The Commission sent questionnaires to all sampled companies within the deadlines set out in the Notice of Initiation. Questionnaire replies were received from the four sampled cooperating (groups of) exporting producers in the People's Republic of China, the four sampled Union producers, and three unrelated importers. No users came forward. 1.7. Verification visits (17) The Commission sought and verified all the information deemed necessary for a provisional determination of dumping, resulting injury and Union interest. Verification visits pursuant to Article 16 of the basic Regulation were carried out at the premises of the following companies: (a) Union producers:  ArcelorMittal Tubular products Roman, Romania  Huta Batory, Poland  Vallourec Deutschland GmbH, Germany  Z-Group, Czech Republic (b) Exporting producers in the People's Republic of China (PRC):  Hubei Xinyegang Group:  Hubei Xinyegang Steel Co., Ltd (related exporter in the PRC)  Hubei Xinyegang Special Tube Co., Ltd (related producer in the PRC)  Yangzhou Chengde Steel Pipe Co., Ltd  Hengyang Valin Group:  Hengyang Steel Tube Group International Trading Inc. (related exporter in the PRC)  Hengyang Valin MPM Co., Ltd (related producer in the PRC)  Yangzhou Lontrin Steel Tube Co., Ltd (c) Producer in the analogue country:  TAMSA, Mexico 1.8. Investigation period and period considered (18) The investigation of dumping and injury covered the period from 1 January 2015 to 31 December 2015 (the investigation period). The examination of trends relevant for the assessment of injury covered the period from 1 January 2012 to the end of the investigation period (the period considered). 2. PRODUCT CONCERNED AND LIKE PRODUCT 2.1. Product concerned (19) The product concerned is certain seamless pipes and tubes of iron (other than cast iron) or steel (other than stainless steel), of circular cross section, of an external diameter exceeding 406,4 mm originating in the People's Republic of China, currently falling within CN codes 7304 19 90, ex 7304 29 90, 7304 39 98 and 7304 59 99 (the product concerned). (20) The product concerned is used in a wide range of applications, for example in the oil & gas industry, in power plants, and in construction. 2.2. Like product (21) The investigation showed that the following products have the same basic physical, chemical and technical characteristics as well as the same basic uses:  the product concerned;  the product produced and sold on the domestic market of Mexico, which served as an analogue country; and  the product produced and sold in the Union by the Union industry. (22) The Commission decided at this stage that those products are therefore like products within the meaning of Article 1(4) of the basic Regulation. 2.3. Claims regarding product scope (23) No claims regarding the product scope were made. 3. DUMPING 3.1. Analogue country (24) According to Article 2(7)(a) of the basic Regulation normal value was determined on the basis of the price or constructed value in a market economy third country since no sampled exporting producer was granted MET. For this purpose, a market economy third country had to be selected (the analogue country). (25) In the Notice of Initiation, the Commission informed interested parties that it envisaged Japan, Russia, South Korea and the USA as possible appropriate analogue country and invited interested parties to comment. No comments were received. (26) The Commission requested thirteen producers of the like product in Canada, India, Japan, Russia, South Korea, Mexico, the USA and Venezuela to provide information. Cooperation was received from only one company located in Mexico. This company responded to the analogue country questionnaire and agreed to the on-spot verification of its reply. (27) The domestic market in Mexico has adequate competition and its size is considered suitable and ranges around 20 000 tonnes annually. A customs duty of 5 % is applicable on imports of most seamless pipes and tube products originating in all countries. The cooperating company represents more than 60 % of the market share of the domestic market. Nevertheless imports have also a substantial market share, representing more than 22 % in the Mexican domestic market demonstrating that there is competition in that market. (28) The Commission concluded at this stage that Mexico is an appropriate analogue country under Article 2(7)(a) of the basic Regulation. 3.2. Normal value (29) The information received from the cooperating producer in the analogue country was used as a basis for the determination of the normal value for the exporting producers not granted MET, pursuant to Article 2(7)(a) of the basic Regulation. (30) The Commission first examined whether the total volume of domestic sales in the analogue country of the cooperating producer was representative, in accordance with Article 2(2) of the basic Regulation. The domestic sales are representative if the total domestic sales volume of the like product to independent customers on the domestic market represented at least 5 % of the total export sales volume to the Union of the product concerned by the exporting producers in the country concerned, during the investigation period. On this basis, the total sales of the cooperating producer of the like product on the domestic market were representative. (31) The Commission subsequently identified the product types sold domestically in the analogue country that were identical or comparable with the product types sold for export to the Union by the exporting producers in the country concerned with representative domestic sales. (32) The Commission then examined whether the domestic sales of the cooperating producer in the analogue country for each product type identical or comparable to product type sold for export to the Union were representative, in accordance with Article 2(2) of the basic Regulation. On this basis, the Commission established that domestic sales of some product types in the analogue country accounted for less than 5 % of the total volume of export sales of the identical or comparable product type to the Union, and were therefore not representative. (33) The Commission next defined the proportion of profitable sales to independent customers on the domestic market in the analogue country for each product type during the investigation period in order to decide whether to use actual domestic sales for the calculation of the normal value, in accordance with Article 2(4) of the basic Regulation. (34) The analysis of domestic sales showed that all domestic sales were profitable and that the weighted average sales price was higher than the cost of production. Accordingly, the normal value was calculated as a weighted average of the prices of all domestic sales during the IP. (35) As there were no or insufficient sales of some product types of the like product in the ordinary course of trade in the analogue country, the Commission constructed the normal value in accordance with Article 2(3) and (6) of the basic Regulation. (36) For the product types not sold in representative quantities on the domestic market in the analogue country, the average selling, general and administrative costs (SG&A) expenses and profit of transactions made in the ordinary course of trade on the domestic market for those types were used. For the product types not sold at all on the domestic market in the analogue country, the weighted average SG&A expenses and profit of all transactions made in the ordinary course of trade on the domestic market were used. (37) A significant number of product types exported from the country concerned to the Union could not be directly matched with the product types produced in the analogue country. Therefore, the normal value for the non-matching product types had to be constructed pursuant to Article 2(3) of the basic Regulation on the basis of the analogue country's producer's manufacturing costs plus a reasonable amount for SG&A and for profit. The normal value was thus constructed in line with Article 2(3) and (6) of the basic Regulation by adding to the average cost of manufacturing of the relevant product type the weighted average SG&A expenses (4) [1 %-10 %] incurred and the weighted average profit (4) [9 %-19 %] realised by the producer in the analogue country on domestic sales, in the ordinary course of trade, during the investigation period. 3.3. Export price (38) The sampled exporting producers exported to the Union either directly to independent customers or through related exporting companies located in country concerned. No exports were made through related importers located in the Union. (39) As exporting producers exported the product concerned directly to independent customers in the Union, the export price was the price actually paid or payable for the product concerned when sold for export to the Union, in accordance with Article 2(8) of the basic Regulation. 3.4. Comparison (40) The Commission compared the normal value and the export price of the sampled exporting producers on an ex-works basis. (41) Where justified by the need to ensure a fair comparison, the Commission adjusted the normal value and/or the export price for differences affecting prices and price comparability, in accordance with Article 2(10) of the basic Regulation. (42) Adjustments were made for transport, ocean freight and insurance costs, handling, loading and ancillary costs ranging from 2 % to 12 %, credit costs ranging from 0,01 % to 0,3 %, commissions ranging from 0,1 % to 2 % and bank charges ranging from 0,02 % to 0,3 % where demonstrated to affect price comparability. (43) China applies a policy of reimbursing VAT only partially upon export and in this case 8 % VAT is not reimbursed. To ensure that the normal value was expressed at the same level of taxation as the export price, the normal value was adjusted upward by that part of the VAT charged on exports of large diameter seamless pipes and tubes that was not refunded to the Chinese exporting producers (5). 3.5. Dumping margins (44) For the sampled exporting producers, the Commission compared the weighted average normal value of each type of the like product in the analogue country (see recitals 29 to 37 above) with the weighted average export price of the corresponding type of the product concerned, in accordance with Article 2(11) and (12) of the basic Regulation. (45) For the cooperating exporting producers outside the sample, the Commission calculated the weighted average dumping margin, in accordance with Article 9(6) of the basic Regulation. Therefore, that margin was established on the basis of the margins of the sampled exporting producers, disregarding the margins of the exporting producers with zero and de minimis dumping margins, as well as margins established in the circumstances referred to in Article 18 of the basic Regulation. (46) For all other exporting producers in the country concerned, the Commission established the dumping margins on the basis of the facts available in accordance with Article 18 of the basic Regulation. To this end, the Commission determined the level of cooperation of the exporting producers. The level of cooperation is the volume of exports of the cooperating exporting producers to the Union expressed as a proportion of the total export volume  as reported in Eurostat import statistics  from the country concerned to the Union (47) The level of cooperation in this case is high because the imports of the cooperating exporting producers constituted around 85 % of the total exports to the Union during the IP. On this basis, the Commission decided to base the residual dumping margin at the level of the sampled company with the highest dumping margin. (48) The provisional dumping margins, expressed as a percentage of the CIF Union frontier price, duty unpaid, are as follows: Company Provisional dumping margin (%) Yangzhou Chengde Steel Pipe Co., Ltd 45,4 Hubei Xinyegang Special Tube Co., Ltd 103,8 Yangzhou Lontrin Steel Tube Co., Ltd 43,5 Hengyang Valin MPM Co., Ltd 94,1 Other cooperating producers 74,7 All other producers 103,8 4. UNION INDUSTRY 4.1. Union industry (49) The like product was manufactured by seven producers in the Union during the investigation period. They are deemed to constitute the Union industry within the meaning of Article 4(1) and Article 5(4) of the basic Regulation and will hereinafter be referred to as the Union industry. 4.2. Union production (50) All available information concerning the Union industry, such as information provided in the complaint, data collected from Union producers before and after initiation of the investigation and the questionnaire responses of the sampled Union producers, was used in order to establish the total Union production for the investigation period. (51) On this basis, the total Union production was estimated to be around 227 000 tonnes during the IP. This figure includes the production of all Union producers, both the sampled producers and an estimation of the production of the non-sampled producers. 4.3. Sampling of Union producers (52) As indicated in recital 7, four Union producers were included in the sample, representing 51 % of the estimated total Union production of the like product. 5. INJURY 5.1. Union consumption (53) Union consumption was established on the basis of the total sales volume of the Union industry on the Union market and the total imports. Union consumption decreased from 2012 to 2014, and moderately improved in 2015. Union consumption decreased overall by 10 % over the period considered. 2012 2013 2014 IP (2015) Consumption (in tonnes) 176 751 171 538 155 031 158 539 Index (2012 = 100) 100 97 88 90 Source: European Commission (Eurostat), complaint and questionnaire replies. 5.2. Imports into the Union from the country concerned 5.2.1. Volume and market share of the imports concerned (54) During the period considered the imports into the Union from the People's Republic of China were found to have developed in terms of volume and market share as follows: 2012 2013 2014 IP (2015) Volume (in tonnes) 39 195 35 337 41 590 42 539 Index (2012 = 100) 100 90 106 109 Market share on EU consumption (%) 22,2 20,6 26,8 26,8 Index (2012 = 100) 100 93 121 121 Source: European Commission (Eurostat), complaint and questionnaire replies. (55) After a decrease in 2013, the import volumes from China steeply increased in 2014 and remained stable in 2015. Overall, the imports increased by 9 % over the period considered, from 39 000 tonnes to 42 500 tonnes in the IP, in a context of decreasing Union consumption. The market share of imports from China increased from 22,2 % to 26,8 % during the period considered. 5.2.2. Prices of imports and price undercutting (56) The table below shows the average price of imports from China: 2012 2013 2014 IP (2015) Average price in EUR/tonne 913 927 965 910 Index (2012 = 100) 100 102 106 100 Source: European Commission (Eurostat). (57) The average import prices were established on the basis of the Eurostat import statistics. The average import prices from China remained fairly stable during the period considered. The import prices were slightly higher in the year 2014 than in the previous years, but in 2015 the prices decreased back to their initial levels. (58) However, the average import prices depend on the product mix, in particular of the steel grade, which is not visible in the trade statistics. While the average export sales price of all the Chinese exporting producers was 910 EUR/tonne in the IP, the average export sales price of the sampled Chinese exporting producers was 1 102 EUR/tonne, ranging from 946 EUR/tonne to 1 444 EUR/tonne. (59) As can be seen in recital 79, the import prices from China remained significantly below the sales prices of the Union industry during the entire period. (60) In order to determine whether there was price undercutting during the IP, and to what extent, the weighted average sales prices per product type of the sampled Union producers charged to unrelated customers on the Union market, adjusted to an ex-works level by deducting the actual delivery costs (43,4 EUR/tonne), commissions (51 EUR/tonne), deferred discounts (132,2 EUR/tonne) and credit cost (3,28 EUR/tonne), were compared to the corresponding weighted average prices per product type of the dumped imports from the sampled Chinese producers to the first independent customer on the Union market, established on a CIF basis after adding post-importation and handling cost (1,82 % of the CIF value). (61) In order to make a fair comparison on the same level of trade as the Chinese imports, only the Union sales to traders and distributors were considered. The direct sales to end users were excluded from the analysis, because direct sales to end users typically involved additional tailor-made requirements, leading to higher prices than the sales to traders and distributors where standard requirements are followed. As a result, the average sales price of the Union industry used for the comparison for undercutting purposes was 1 359 EUR/tonne (in the investigation period), whereas the average sales price is 1 584 EUR/tonne when all sales are considered. (62) The result of the comparison, when expressed as a percentage of the sampled Union producers' turnover during the IP, showed undercutting margins ranging from 15,1 % to 30,2 %. 5.3. Economic situation of the Union industry 5.3.1. Preliminary remarks (63) In accordance with Article 3(5) of the basic Regulation, the examination of the impact of the dumped imports from China on the Union industry included an evaluation of all economic indicators having a bearing on the state of the Union industry during the period considered. (64) As mentioned in recital 7, sampling was used for the examination of the possible injury suffered by the Union industry. (65) For the purpose of the injury analysis, the Commission distinguished between macroeconomic and microeconomic injury indicators. As macroeconomic indicators, it used production, production capacity, capacity utilisation, sales volume, market share and growth, employment, productivity, magnitude of the actual dumping margin and recovery from past dumping. It also analysed average unit prices, unit cost, profitability, cash flow, investments, return on investment and ability to raise capital, stocks and labour costs from the sampled Union producers as microeconomic indicators. (66) All available information concerning the Union industry including information provided in the complaint, data collected from the Union producers before and after the initiation of the investigation, and the questionnaire responses of the sampled Union producers, was used in order to establish the macroeconomic indicators and in particular the data pertaining to the non-sampled Union producers. The statistical data held by the complainant was verified at the premises of the complainants. (67) The microeconomic indicators were established on the basis of verified information provided by the sampled Union producers in their questionnaire replies. 5.3.2. Macroeconomic indicators 5.3.2.1. Production, production capacity and capacity utilisation (68) The trends for Union production, production capacity and the utilization of the capacity developed as follows during the period considered. The investigation revealed that some of the production lines used for the production of the product concerned were also used for producing other products, namely smaller diameter pipes. Therefore the table list the total production volume other products included as well as the production volumes of the product concerned. 2012 2013 2014 IP (2015) Production volume (tonnes) 300 714 313 941 288 749 227 023 Index (2012 = 100) 100 104 96 75 Production volume all products (tonnes) 404 996 415 552 378 981 321 378 Index (2012 = 100) 100 103 94 79 Production capacity all products (tonnes) 644 339 644 339 644 339 644 339 Index (2012 = 100) 100 100 100 100 Capacity utilisation all products (%) 63 64 59 50 Index (2012 = 100) 100 103 94 79 Source: Complaint, questionnaire replies. (69) Union production of the product concerned decreased during the period considered. The decrease in production was faster than the decrease in Union consumption. (70) Since the same machinery can be used to manufacture both the like product and seamless pipes and tubes of a smaller diameter, production capacity and utilisation was calculated for all types of seamless pipes and tubes. There is no machinery that would be limited only to for seamless pipes and tubes of diameters above 406,4 mm that could be taken into account to calculate capacity and capacity utilisation for the like product only. In any event, it is observed that the decrease in the production volume of all products reflects the decrease in the production volume of the product concerned. Capacity remained constant during the period considered, as there was no new production capacity being added nor closed down. Capacity utilisation decreased, in line with the decreasing sales of the Union producers. 5.3.2.2. Sales volume, market share and growth (71) The sales of the Union producers included a small part of sales to related companies. The related sales represented 3 % of the Union consumption. Sales volume, market share and growth were therefore assessed separately for related sales and free market (unrelated sales). (72) The trends concerning sales volumes, market share and growth developed as follows during the period considered: 2012 2013 2014 IP (2015) Sales volume (tonnes) 132 241 119 894 95 054 100 975 Index (2012 = 100) 100 91 72 76 Market share on EU consumption (%) 75 70 61 64 Index (2012 = 100) 100 93 82 85 Sales volume related sales (tonnes) 11 505 5 689 7 171 4 971 Index (2012 = 100) 100 49 62 43 Market share of the related sales (%) 7 3 5 3 Index (2012 = 100) 100 51 71 48 Source: European Commission (Eurostat), complaint, questionnaire replies. (73) In the context of a decreasing Union consumption, the sales volumes decreased from 2012 to 2014, and narrowly improved in 2015. Overall, the Union sales decreased by 24 % during the period considered. As a result, the market share of the Union industry decreased from 75 % to 64 %. (74) The related sales decreased by more than half, from 11 000 tonnes to less than 5 000 tonnes. The overall share of related sales was small, 3 % of the Union consumption in the IP. The related sales took place in the context of trading activity. The products were subsequently resold and were not used captively by the related companies. 5.3.2.3. Employment and productivity (75) Employment decreased from 3 256 in 2012 to 2 824 in the IP (2015). The employment in the Union industry was calculated by considering the number of employees working directly with the product concerned, when available, or by allocating total employment of the producers proportionally to the share of output of the product concerned. Productivity, measured as output in tonnes per person employed per year, first improved in 2013 when the Union production increased, but it then decreased again in line with the decreasing Union production. The decrease in the production caused the Union industry to reduce the number of shifts per worker, meaning that the number of employees decreased less drastically than the Union production. 2012 2013 2014 IP (2015) Number of employees 3 256 2 851 3 192 2 824 Index (2012 = 100) 100 88 98 87 Productivity (MT/employee) 92 110 90 80 Index (2012 = 100) 100 119 98 87 Source: Complaint, questionnaire replies. 5.3.2.4. Magnitude of the actual dumping margin and recovery from past dumping (76) The dumping margins of the sampled Chinese exporting producers are considerable (see recital 48). Given the volume, market share and prices of the dumped imports from China discussed above, the impact on the Union industry of the actual dumping margin cannot be considered to be negligible. (77) No dumping was found to have taken place previously. 5.3.3. Microeconomic indicators 5.3.3.1. Average unit selling prices on the Union market and unit cost of production (78) The average sales prices of the sampled Union producers to unrelated customers in the Union decreased by 14 % from 2012 to the IP. (79) In the same period, the costs of the Union industry increased by 8 %. This was mainly due the increasing overheads per tonne. The sales volumes decreased, and as a consequence the overheads were carried by smaller sales volumes, thereby increasing the average overhead per tonne. This resulted in the industry becoming loss-making from 2013 onwards. 2012 2013 2014 IP (2015) Average unit selling price in the Union to unrelated customers 1 839 1 679 1 773 1 584 Index (2012 = 100) 100 91 96 86 Unit cost of goods sold (EUR/tonne) 1 733 1 713 1 942 1 873 Index (2012 = 100) 100 99 112 108 Source: Questionnaire replies. 5.3.3.2. Profitability, cash flow, investments, return on investments and ability to raise capital (80) During the period considered the Union producers' cash flow, investment, return on investment and their ability to raise capital developed as follows: 2012 2013 2014 IP (2015) Profitability of sales in the Union to unrelated customers (% of sales turnover) + 5,7  2,0  9,5  18,3 Cash flow (EUR) 9 480 887 8 224 523 14 894 3 814 661 Investments (EUR) 2 522 406 5 241 449 2 642 167 2 465 992 Index (2012 = 100) 100 208 105 98 Return on investment (%) 16,6  6,2  27,7  53,6 Source: Questionnaire replies. (81) Profitability was expressed as the pre-tax net profit of the sales of the like product to customers in the Union as a percentage of the turnover of those sales. (82) The sampled Union producers were profitable in 2012 (5,7 %), but became loss-making from 2013 onwards. (83) Cash flow, which is the ability of the industry to self-finance its activities, has remained positive in the period considered but at a significantly weakened level. (84) The evolution of profitability and cash flow during the period considered limited the ability of the sampled Union producers to invest in their activities and undermined their development. However, due to the nature of the industry, investments made are used to manufacture various sizes of seamless pipes and tubes, including products outside the scope of the investigation. For this reason it was not possible to directly establish investments and return on investment specifically for the product under investigation. Instead, the overall investments of the industry were presumed to be allocated to the product concerned in line with its share of total turnover. (85) In light of the above, it can be concluded that the financial performance of the sampled Union producers remained negative during the IP. 5.3.3.3. Stocks (86) The level of stocks of the sampled Union producers increased by 65 % during the period considered. However, the production is typically made based on orders, so the stock levels were overall small, corresponding to 3 % of the production in the IP. 2012 2013 2014 IP (2015) Closing stocks (tonnes) 4 129 5 619 10 107 6 821 Index (2012 = 100) 100 136 245 165 Source: Questionnaire replies. 5.3.3.4. Labour costs (87) The average labour costs of the sampled Union producers increased modestly in 2013, when the production increased, and then decreased in 2014-2015 to 8 % below the 2012 level, following the decrease in production. The Union producers adjusted the number of shifts in line with the demand. 2012 2013 2014 IP Average labour costs per employee (EUR) 53 499 54 868 48 770 49 057 Index (2012 = 100) 100 103 91 92 Source: Questionnaire replies. 5.4. Conclusion on injury (88) As shown above, during the period considered the production of the Union industry, and consequently the employment, has decreased. The Union industry has lost sales volumes and market share, while the imports from China have undercut the Union prices, thereby putting a pressure on the prices. As a result, the sales prices have decreased. Most importantly, the industry has become loss-making: profitability has deteriorated during the period considered, reaching the worst result in the IP with an 18,3 % loss. (89) In light of the foregoing, it is provisionally concluded that the Union industry suffered material injury within the meaning of Article 3(5) of the basic Regulation. 6. CAUSATION 6.1. Introduction (90) In accordance with Article 3(6) and (7) of the basic Regulation, the Commission examined whether the dumped imports from China had caused injury to the Union industry to a degree sufficient to be considered as material. Known factors other than the dumped imports, which could at the same time be injuring the Union industry, were also examined to ensure that the possible injury caused by these other factors was not attributed to the dumped imports. 6.2. Effect of the dumped imports (91) The investigation showed that the volume of imports originating in China increased, while the Union consumption decreased. As explained in recitals 54 and 72, the imports from China increased from 39 195 tonnes in 2012 to 42 539 tonnes in the IP. The Union industry's sales dropped from 132 241 tonnes in 2012 to 100 975 tonnes in the IP. (92) With regard to the price pressure prevailing on the Union market during the period considered, it was found that the average import prices from China remained constantly lower than the average sales prices of the Union industry. By undercutting the Union industry, Chinese imports increased their market share from 22,2 % to 26,8 %, while the market share of the Union industry decreased. (93) Due to the price pressure exerted by the increasing volumes of dumped Chinese imports, the Union industry was not able to cover its costs. The Union industry became loss-making in 2013. (94) The Commission observed that the development of the imports from China and the development of the injury suffered by the Union industry did not fully correlate on a year-by-year basis between 2012 and 2015. However, in 2014, the Chinese market share increased significantly while at the same time the injury indicators showed a clear negative trend which persisted in 2015. As of 2014, the Union became unable to overcome the signs of weakness that had started to show in 2013. (95) Based on the above, it is provisionally concluded that the increase of dumped imports from China at prices constantly undercutting those of the Union industry caused material injury to the Union industry. 6.3. Effect of other factors 6.3.1. Export performance of the Union industry (96) The exports to third countries, both related and unrelated exports, decreased during the period considered. Because the Union sales also decreased in the same period at a similar rate, the share of exports still remained high, decreasing from 59 % of all sales in 2012 to 56 % of all sales in the IP. Some of the export sales took place through related companies in the export countries. The products were subsequently resold and were not used captively by the related companies. (97) The high share of exports indicates that the Union industry is competitive and can sell its products in other markets. (98) The decrease of export sales has contributed to the injury to the Union industry. According to the Union industry (6), this decrease in exports has taken place in the context of a general slowdown in the world markets. The Commission invites interested parties to provide further information in order to assess whether the Union industry has performed in line with the world market, or worse than the world market. In any event, at provisional stage, the Commission concludes that the development of exports cannot explain the sharp increase in Chinese market share as of 2014 and the injury resulting therefrom. Therefore the decrease of export sales did not break the causal link between Chinese imports and the material injury suffered by the Union industry. 6.3.2. Sales to related parties (99) As explained in recitals 72 to 74, the related-party sales within the Union accounted for 4 971 tonnes in the IP, corresponding to 2 % of all sales and 5 % of the sales in the Union market. The related sales took place in the context of trading activity. The products were subsequently resold and were not used captively by the related companies. (100) Due to their small volume, the related sales in the Union cannot be a potential cause of the injury. 6.3.3. Imports from third countries (101) The dumped imports from China constituted 74 % of all imports into the Union market during the IP. There were other sources of imports, including Japan, that were examined in the context of the causal link. (102) The imports from countries other than China, taken together, increased from 5 313 tonnes to 15 024 tonnes in the period considered. Their market share increased from 3,0 % to 9,5 %. The average price of these imports remained significantly above the import prices from China and above the Union sales prices of the Union industry. (103) Japan was the largest source of imports after China. The market share of Japanese imports varied between 1,3 % and 5,2 % of the Union consumption. During the IP, the Japanese imports represented 3,6 % of the Union consumption. The average sales prices of Japanese exporting producers remained above the sales prices of the Chinese exporting producers. (104) The imports from other countries were even smaller than the imports from Japan, with the next-largest sources of imports (USA, Korea, and Russia) each representing 1-2 % of Union consumption. The import volumes from these countries were thus not significant enough to cause injury to the Union industry. (105) On the basis of above, it is concluded that the impact of these imports is not such as to break the causal link between Chinese imports and the injury suffered by the Union industry. Country 2012 2013 2014 IP (2015) The PRC Volume (tonnes) 39 195 35 337 41 590 42 539 Index (2012 = 100) 100 90 106 109 Market share on EU consumption (%) 22,2 20,6 26,8 26,8 Index (2012 = 100) 100 93 121 121 Av. Price (EUR/tonne) 913 927 965 910 Index (2012 = 100) 100 102 106 100 Japan Volume (tonnes) 2 222 8 922 3 690 5 757 Index (2012 = 100) 100 402 166 259 Market share on EU consumption (%) 1,3 5,2 2,4 3,6 Index (2012 = 100) 100 414 166 259 Av. Price (EUR/tonne) 2 146 1 700 2 779 1 143 Index (2012 = 100) 100 79 130 53 Total of all third countries except China Volume (tonnes) 5 313 16 308 18 387 15 024 Index (2012 = 100) 100 307 346 283 Market share on EU consumption (%) 3,0 9,5 11,9 9,5 Index (2012 = 100) 100 316 394 315 Av. Price (EUR/tonne) 2 717 2 060 2 889 4 073 Index (2012 = 100) 100 76 106 150 Source: European Commission (Eurostat). 6.3.4. Decreasing consumption due to the crisis in the oil and gas sector (106) The decreasing oil prices have led to a slowdown in investments in the oil and gas sector. This has had a negative impact on the demand for the large-diameter pipes for casing and drilling sold by the Union industry. It has thus contributed to the injury suffered by the Union industry. However, this cannot explain the sharp increase in Chinese market share as of 2014 and the injury resulting therefrom. Therefore the crisis in oil and gas sector did not break the causal link between Chinese imports and the material injury suffered by the Union industry. 6.4. Differences found in costs and profitability margins within the Union industry (107) The Commission found that the costs of one of the sampled Union producers, were significantly higher than the costs of the other three sampled Union producers. Its product range is wider and includes product categories and customer types that are not present with the other Union producers. Its profitability has deteriorated consistently, even when the imports from China have been decreasing or remained stable. (108) The reasons for this situation have not yet been fully established. (109) The Commission will further examine this point as a potential factor breaking the causal link. In that regard, it has to be observed that as the largest company in the sample it has a strong influence on the injury picture. (110) If further analysis shows that (i) the injury caused to Vallourec Deutschland GmbH is not causally linked to the dumped imports, but has other reasons, and (ii) that absent the inclusion of Vallourec Deutschland GmbH into the injury analysis, the finding of injury cannot be sustained, the Commission may consider the impact on the causal link also when compared to the situation of the entire Union industry. (111) The Commission invites interested parties to comment on this point. 6.5. Conclusion on causation (112) There was an increase in the volume (from 39 195 tonnes in 2012 to 42 539 tonnes in 2015) and in market share (from 22,2 % in 2012 to 26,8 % in 2015) of the dumped imports originating in China in the period considered. In addition, these imports were undercutting the prices charged by the Union industry on the Union market. During the IP undercutting ranged from 15,1 % to 30,2 % on the basis of comparable product types. (113) This increase in volume and market share of the dumped imports from China coincided with the deterioration of the financial situation of the Union industry. The Union industry was unable to increase its sales and prices, and consequently financial indicators such as profitability have become negative. (114) The examination of the other known factors, such as sales to related parties, imports from other third countries and the decreasing consumption, which could have caused injury to the Union industry revealed that these factors were not such as to break the causal link established between the dumped imports from China and the injury suffered by the Union industry. However, the Commission will further investigate the reasons that lead to the significant decrease in the profitability of the Union industry. (115) Based on the above analysis, which has distinguished and separated the effects of all known factors on the situation of the Union industry from the injurious effects of the dumped imports, it is provisionally concluded that the dumped imports from China have caused material injury to the Union industry within the meaning of Article 3(6) of the basic Regulation. 7. UNION INTEREST 7.1. General considerations (116) In accordance with Article 21 of the basic Regulation it has been examined whether, despite the provisional finding of injurious dumping, compelling reasons exist for concluding that it is not in the Union interest to adopt measures in this particular case. The analysis of the Union interest was based on an appreciation of all the various interests involved, including those of the Union industry, importers, and users. 7.2. Interest of the Union industry (117) The Union industry is composed of seven known producers representing all of the Union production of the like product. The producers are located in different Member States of the Union, employing directly 2 800 people in relation to the like product during the IP. Four Union producers, representing 51 % of production, came forward and cooperated with the investigation. (118) The Union industry suffered material injury caused by the dumped imports from China. It is recalled that the Union industry lost sales volume and market share, and the financial situation of the Union industry remained fragile. (119) It is expected that the imposition of anti-dumping duties will restore fair trade conditions on the Union market, allowing the Union industry to align its prices of the like product to the costs of production. (120) It can also be expected that the imposition of measures will enable the Union industry to regain at least part of the market share lost during the period considered, with a positive impact on its profitability and overall financial situation. (121) Should measures not be imposed, further losses in market share could be expected and the Union industry's profitability would deteriorate. (122) It is, therefore, provisionally concluded that the imposition of anti-dumping measures on imports originating in China would be in the interest of the Union industry. 7.3. Interest of users (123) No users came forward to cooperate with the investigation. The direct customers of the Union industry are most often traders and distributors, so the end customer is not always in direct contact with the producer. For larger construction projects, such as power plants, the end users may be in contact directly with the producers. However, it seems that the Chinese imports are not competing for such contracts, as their sales take place through traders. (124) The users will continue to have several alternative sources of supply, both within the Union producers and in other exporting countries, even if the proposed provisional measures against Chinese imports are imposed. There was also no evidence showing that the impact of the proposed provisional measures on the users would be particularly serious. It was therefore provisionally concluded that the proposed provisional measures are unlikely to have a large impact on the users. 7.4. Interest of importers (125) Five importers provided sampling information. A sample comprising the three largest importers was selected, representing in total 10 % of the total imports from China. (126) The sampled importers have provided a questionnaire reply but the verification visits have not been carried out yet. (127) Based on unverified replies of the three sampled importers, their profit margins range typically between 2 % and 4 %. The proposed provisional measures may therefore cause losses to the importers, in particular if they will not be able to pass the price increases over to their customers. (128) However, any negative impact on the importers is mitigated by the following factors. The product concerned represents a minority share of the total sales of the importers, ranging between 1 % and 3 % for two of the importers, and up to 17 % for the third importer. There are other sources of supply available both within the Union and in other exporting countries, so the importers will be able continue their activity by switching to other sources of supply. (129) On this basis, it is provisionally concluded that the imposition of the proposed provisional anti-dumping measures will not have substantially negative effects on the interest of importers. 7.5. Conclusion on Union interest (130) In view of the above, there are no compelling reasons against the imposition of the proposed provisional measures on imports of the product concerned from China. (131) Any negative effects on the unrelated users are mitigated by the availability of alternative sources of supply. (132) Moreover, when considering the overall impact of the anti-dumping measures on the Union market, the positive effects, in particular on the Union industry, appear to outweigh the potential negative impacts on the other interest groups. 8. PROVISIONAL ANTI-DUMPING MEASURES (133) On the basis of the conclusions reached on dumping, injury, causation and Union interest, provisional measures should be imposed to prevent further injury being caused to the Union industry by the dumped imports. 8.1. Injury elimination level (134) To determine the level of the measures, the Commission first established the amount of duty necessary to eliminate the injury suffered by the Union industry. (135) The injury would be eliminated if the Union industry was able to cover its costs of production and to obtain a profit before tax on sales of the like product in the Union market that could be reasonably achieved under normal conditions of competition by an industry of this type in the sector, namely in the absence of dumped imports. (136) In order to determine the target profit, the Commission considered the profits made in the unrelated sales which are used for the purpose of determining the injury elimination level. (137) The target profit margin was provisionally set at 5,7 %, in line with the 2012 profits from unrelated sales in the Union. It is considered that the 2012 level of profits reflects what could be reasonably achieved under normal conditions of competition because the Union industry was at that point still able to continue operating under relatively normal conditions and achieve a reasonable profit. This benchmark, if anything, is conservative considering that low priced Chinese imports were already present. By contrast, the year 2013 cannot be considered to be a suitable reference year. Both the sales volumes and average sales prices of the Union industry decreased by almost 10 %, while its costs remained stable. As a result, the Union industry became loss-making from 2013 onwards. The situation further worsened in 2014 and 2015. Therefore the profit actually achieved in 2012, 5,7 % has been provisionally used as the benchmark for target profit. The Commission may revisit this point if it emerges that Vallourec Deutschland GmbH has to be excluded from the sample or the injury analysis, and this finding does not hold true for the other three sampled companies. (138) In order to reach a fair comparison, only the prices of the sales at the comparable level of trade were considered, as explained in the recital 61. (139) On this basis, the Commission calculated a non-injurious price of the like product for the Union industry by subtracting from the Union sales prices the actual profit margin achieved during the investigation period and replacing it by the abovementioned profit margin of 5,7 %. (140) The Commission then determined the injury elimination level on the basis of a comparison of the weighted average import price of the sampled cooperating exporting producers in China, as established for the price undercutting calculations, with the weighted average non-injurious price of the like product sold by the sampled Union producers on the Union market during the investigation period. Any difference resulting from this comparison was expressed as a percentage of the weighted average import CIF value. (141) The injury elimination level for other cooperating producers and for all other producers was defined in the same manner as the dumping margins in recitals 45 to 47. 8.2. Provisional measures (142) Provisional anti-dumping measures should be imposed on imports of certain seamless pipes and tubes of iron (other than cast iron) or steel (other than stainless steel), of circular cross section, of an external diameter exceeding 406,4 mm, originating in the People's Republic of China, in accordance with the lesser duty rule in Article 7(2) of the basic Regulation. The Commission compared the injury margins and the dumping margins. The amount of the duties should be set at the level of the lower of the dumping and the injury margins. (143) On the basis of the above, the provisional anti-dumping duty rates, expressed on the CIF Union border price, customs duty unpaid, should be as follows: Company Injury margin (%) Dumping margin (%) Provisional anti-dumping duty rate (%) Yangzhou Chengde Steel Pipe Co., Ltd 48,6 45,4 45,4 Hubei Xinyegang Special Tube Co., Ltd 79,0 103,8 79,0 Yangzhou Lontrin Steel Tube Co., Ltd 81,1 43,5 43,5 Hengyang Valin MPM Co., Ltd 73,3 94,1 73,3 Other cooperating producers 71,8 74,7 71,8 All other producers 81,1 103,8 81,1 (144) The individual company anti-dumping duty rates specified in this Regulation were established on the basis of the findings of this investigation. Therefore, they reflected the situation found during this investigation with respect to these companies. These duty rates are exclusively applicable to imports of the product concerned originating in the country concerned and produced by the named legal entities. Imports of product concerned produced by any other company not specifically mentioned in the operative part of this Regulation, including entities related to those specifically mentioned, should be subject to the duty rate applicable to all other companies. They should not be subject to any of the individual anti-dumping duty rates. (145) A company may request the application of these individual anti-dumping duty rates if it changes subsequently the name of its entity. The request must be addressed to the Commission (7). The request must contain all the relevant information enabling to demonstrate that the change does not affect the right of the company to benefit from the duty rate which applies to it. If the change of name of the company does not affect its right to benefit from the duty rate which applies to it, a notice informing about the change of name will be published in the Official Journal of the European Union. (146) To ensure a proper enforcement of the anti-dumping duties, the anti-dumping duty for all other companies should apply not only to the non-cooperating exporting producers in this investigation, but to the producers which did not have exports to the Union during the investigation period. 9. FINAL PROVISIONS (147) In the interests of sound administration, the Commission will invite the interested parties to submit written comments and/or to request a hearing with the Commission and/or the Hearing Officer in trade proceedings within a fixed deadline. (148) The findings concerning the imposition of provisional duties are provisional and may be amended at the definitive stage of the investigation, HAS ADOPTED THIS REGULATION: Article 1 1. A provisional anti-dumping duty is imposed on imports of certain seamless pipes and tubes of iron (other than cast iron) or steel (other than stainless steel), of circular cross section, of an external diameter exceeding 406,4 mm, currently falling within CN codes 7304 19 90, ex 7304 29 90, 7304 39 98 and 7304 59 99 (TARIC code 7304299090) and originating in the People's Republic of China. 2. The rates of the provisional anti-dumping duty applicable to the net, free-at-Union-frontier price, before duty, of the product described in paragraph 1 and produced by the companies listed below shall be as follows: Company Provisional anti-dumping duty rate (%) TARIC additional code Yangzhou Chengde Steel Pipe Co., Ltd 45,4 C171 Hubei Xinyegang Special Tube Co., Ltd 79,0 C172 Yangzhou Lontrin Steel Tube Co., Ltd 43,5 C173 Hengyang Valin MPM Co., Ltd 73,3 C174 Other cooperating producers 71,8 C998 All other producers 81,1 C999 3. The application of the individual duty rates specified for the companies mentioned in paragraph 2 shall be conditional upon presentation to the Member States' customs authorities of a valid commercial invoice, on which shall appear a declaration dated and signed by an official of the entity issuing such invoice, identified by his/her name and function, drafted as follows: I, the undersigned, certify that the (volume) of (product concerned) sold for export to the European Union covered by this invoice was manufactured by (company name and address) (TARIC additional code) in [country concerned]. I declare that the information provided in this invoice is complete and correct. If no such invoice is presented, the duty applicable to all other companies shall apply. 4. The release for free circulation in the Union of the product referred to in paragraph 1 shall be subject to the provision of a security deposit equivalent to the amount of the provisional duty. 5. Unless otherwise specified, the relevant provisions in force concerning customs duties shall apply. Article 2 1. Within 25 calendar days of the date of entry into force of this Regulation, interested parties may: (a) Request disclosure of the essential facts and considerations on the basis of which this Regulation was adopted; (b) Submit their written comments to the Commission; and (c) Request a hearing with the Commission and/or the Hearing Officer in trade proceedings. 2. Within 25 calendar days of the date of entry into force of this Regulation, the parties referred to in Article 21(4) of Regulation (EU) 2016/1036 may comment on the application of the provisional measures. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 1 shall apply for a period of six months. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Council Regulation (EC) No 1225/2009 (OJ L 343, 22.12.2009, p. 51) was replaced by Regulation (EU) 2016/1036 of the European Parliament and of the Council (the basic Regulation) as of 20 July 2016. (3) Notice of initiation of an anti-dumping proceeding concerning imports of certain seamless pipes and tubes of iron (other than cast iron) or steel (other than stainless steel), of circular cross section, of an external diameter exceeding 406,4 mm, originating in the People's Republic of China (OJ C 58, 13.2.2016, p. 30). (4) The precise data constitutes business confidential information. (5) That method was accepted by the General Court in its judgment of 16 December 2011, case T-423/09, Dashiqiao v Council, ECLI:EU:T:2011:764, paras 34 to 50. (6) See e.g. Annual Report 2015 of Tenaris (p. 6) (http://files.shareholder.com/downloads/ABEA-2RJSJD/2778630340x0x883802/F04AA233-024A-46AA-AC58-C420E4BADFCB/TS_Annual_Report_2015.pdf). (7) European Commission, Directorate-General for Trade, Directorate H, Rue de la Loi 170, 1040 Brussels, Belgium. ANNEX The People's Republic of China cooperating exporting producers not sampled: Company TARIC additional code Zhejiang Gross Seamless Steel Tube Co., Ltd C998 Tianjin Pipe Manufacturing Co., Ltd C998 Shandong Luxing Steel Pipe Co., Ltd C998 Inner Mongolia Baotou Steel Union Co., Ltd C998 Wuxi SP. Steel Tube Manufacturing Co., Ltd C998 Zhangjiagang Tubes China Co., Ltd C998 TianJin TianGang Special Petroleum Pipe Manufacture Co., Ltd C998 Shandong Zhongzheng Steel Pipe Manufacturing Co., Ltd C998